PARKER, Judge.
Appellant’s sole assignment of error is directed to the allowance of plaintiff’s motion for a directed verdict dismissing her counterclaim for alimony. The assignment is well taken. Review of the record reveals there was sufficient substantial evidence to permit a jury to find (1) that plaintiff is a “supporting spouse” and defendant is a “dependent spouse” as defined in G.S. 50-16.1, and (2) that plaintiff has abandoned defendant and has willfully failed to provide her with necessary subsistence according to his means and condition so as to render her condition intolerable and her life burdensome. These permissible findings would support an'award of alimony. G.S. 50-16.2. The result is that the judgment dismissing plaintiff’s action for divorce is affirmed; and the judgment dismissing defendant’s counterclaim is
Reversed.
Chief Judge Mallard and Judge Graham concur.